December 13, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                          AMANDA SCHEELER, Appellant

NO. 14-11-00878-CV                      V.

                              DANIEL SOLIS, Appellee
                               ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on August 19, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
AMANDA SCHEELER.
      We further order this decision certified below for observance.